IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MICHELLE T. SEIDNER,                          : No. 461 EAL 2018
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
HOWARD FINKELMAN, ESQUIRE AND                 :
BOCK & FINKELMAN, P.C.,                       :
                                              :
                    Respondents               :


                                        ORDER



PER CURIAM

     AND NOW, this 13th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.

     Justice Dougherty did not participate in the consideration or decision of this matter.